Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about February 4, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crime of sexual abuse in the second degree (three counts), and placed him on probation for a period of one year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The court properly weighed conflicting testimony and there is no basis for disturbing its determinations. Concur — Nardelli, J.P., Mazzarelli, Rosenberger, Ellerin and Gonzalez, JJ.